El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El artículo. 236 del Código de Enjuiciamiento Criminal prescribe lo siguiente:
“En todo proceso criminal, se considera inocente al acusado mientras no se pruebe lo contrario, y en caso de existir duda ra-zonable o fundada acerca de su culpabilidad, se le absolverá.”
El apelante, dueño de una vaquería, vendía la leche a un revendedor y la entregaba en un cacharro provisto de un candado con llaves duplicadas, una de las cuales la guar-daba el apelante y la otra el comprador.
El día del suceso de referencia el comprador abrió el cacharro en su depósito, donde tenía otra leche para la venta, y el contenido fué vaciado a otro envase. Esto se hizo a presencia de un inspector de sanidad, quien declaró en el juicio que tomó una muestra para fines de análisis del primitivo envase; que la leche fué vaciada para obte-ner la muestra y que no había ninguna agua en el recep-táculo adonde fué vaciada Con tal fin; que el testigo sabía que no había agua en el jarro en donde se vació la leche; que el testigo no examinó el jarro antes de ser vaciada en él dicha leche; que el testigo examinó el jarro antes de lie-*894liarse y no había ninguna agua; que en el envase al cual fue trasladada la leche no había agua; que el testigo lo examinó; que el testigo siempre tiene esa precaución; que el testigo no recordaba si la leche había sido vaciada o no antes de tomar la muestra, pero creía que no; que fue va-ciada; que el testigo estaba en duda sobre si la muestra se tomó antes de que el envase primitivo se vaciara; que la muestra se envió al laboratorio; que la leche se vació.
El dueño' del depósito y comprador de la. leche que ha-bía abierto y vaciado el cacharro declaró que él había com-prado la leche al apelante. Es significativo el hecho de que a pesar de las manifestaciones contradictorias del anterior testigo, el fiscal no hizo ninguna pregunta respecto a si la muestra había sido tomada antes o después de vaciarse el primitivo envase.
Si la leche fue cambiada a otro envase, en un depósito, donde había otra leche para la venta, antes de tomarse la muestra y sin la previa inspección dé tal envase, o a falta de prueba tendente a demostrar que el nuevo receptáculo es-taba entonces vacío, ninguna corte podía declarar que se había demostrado que el acusado era culpable fuera de duda razonable. Ni puede permitirse que subsista ninguna sen-tencia o condena basada en declaraciones tan claramente evasivas, dudosas y contradictorias por sí como la del inspector de sanidad arriba referidas, en un caso donde otras declaraciones sobre la misma cuestión pueden claramente ob-tenerse por el fiscal, pero> que no se aportan por el referido fiscal.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada y absuelto él acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.